Case 3:21-cv-30020-MGM Document1 Filed 02/08/21 Page 1 of 9

Pro Se 1 (Rev, 09/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT

for the

District of Massachusetts

Case No,
(to be filled in by the Clerk's Office)

Plaintiffs)
(Write the full name of each plaintiff who is filing this complaint.
Ef the names of ail the plaintiffs cannot fit in the space above,
please write "see attached" in the space and aitach an additional
page with the full list of names.)

)
)
)
)
Jury Trial: (check one) [7] ves Ro
)

“Ve )
)
)
)
)
)
)
)

2 89. ¢
Ss Toy son 5
Commmvary saver oF VNsSS
erp QOS EA
as mo ( PENS Defendant(s)

(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

Whe SoMng Realy Publo<

ScWwoo\S COMPLAINT FOR A CIVIL CASE

L The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name hay, ‘neve
Street Address oe Drexe\ S-
City and County Sof) Vy MHA ONY Hemed an COvwnhe,
State and Zip Code
Telephone Number Uy- RSSO 635

E-mail Address

YM ey \ARoC Srghonco Ww

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (if/knawn). Attach additional pages if needed.

Page | of 5
Case 3:21-cv-30020-MGM Document 1 Filed 02/08/21 Page 2 of 9

Pro Se I (Rev. 09/16) Complaint for a Civil Case

Defendant No. | Coma~mon 2a OF Wass ‘lan AO P< als

Name Burcan OF S Gar education A AS
Job or Title (ifknown) - “ ee * “s v ee
Street Address If Sewme Strrak oH, Gos \
City and County YW eA Xen Sn QoK ¢ ows,

State and Zip Code Wit | OaAy

E-mail Address (if known)

Telephone Number Ay)- RAD ~Ly 7 Sd

Defendant No. 2

Name Sorin 5 ere\ \& Purr’ q Sn OOVS
Job or Title (if known) Bo\koo\ Desky7Or

Street Address ISSO Wan &

City and County S pr sh | A - 8 4 modern On why
State and Zip Code mA. OVNo4

Telephone Number Li)X~ JER 7100

E-mail Address (if known)

Defendant No. 3
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 4
Name
Job or Title (ifknown)
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

Page 2 of 5
Case 3:21-cv-30020-MGM Document1 Filed 02/08/21 Page 3 of 9

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

II.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

Pafresen question [ ] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

WIDEA (RO USC \400 e* Seq

WSO Agastevion ack of MVZ CBA USC 744)

SD SPee\ Edng Gon Skvke law MEL enh Admin: stuleus Pyocadum
HMMS 4aT | Gee WEL «. BOR)

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1, The Plaintiff(s)

a. If the plaintiff is an individual
The plaintiff, (name) ee , is a citizen of the
State of (name) - .

b. If the plaintiff is a corporation
The plaintiff, (name) — , ls Incorporated
under the laws of the State of (name) - 3

and has its principal place of business in the State of (name)

(if more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)
a. If the defendant is an individual
The defendant, (name) , 18 a citizen of
the State of (name) . Orisa citizen of

(foreign nation)

Page 3 of 5
Case 3:21-cv-30020-MGM Document1 Filed 02/08/21 Page 4 of 9

Pro Se I (Rev, 09/16) Complaint for a Civil Case

Ill.

Iv.

Ds X'Seo\ AD AKL QUwa Soe of

b. If the defendant is a corporation \s
The defendant, (name) Byron. OFS ge CcN\ Educ or porvis incorporated under
the laws of the State of (name) WwW) ASSSoc Wm oy} ry , and has its

principal place of business in the State of (name) W\hSs( wuts

Or is incorporated under the laws of (foreign nation)

>

and has its principal place of business in (ame) WHA Ya “ \ VV\ass <ohws obey:

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3, The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of court, because (explain):

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

\SSEA
\, AePan bunk Dyno & Favor sw aye W655 Not wWosrts<\ kh 5
Neavin ss

 BEEA New OG ar MO WK nok look a avr the alder

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

IT Seek tO OVevrn the MSEA Det sPow

“he LV SeCOMK Ey mduy \- t y TY 2, 4+ 2 Wuse
BML VT o wWSCoY Wry, XEe cS
‘ eA BY MK re YT Weve S \ San d-2 \

Cawyen © Wreeins + \ 35u@ Page 4 of 5
ASSnS Me > OFGAM Syoaktng Odds
Case 3:21-cv-30020-MGM Document1 Filed 02/08/21 Page 5 of 9

Pro Se | (Rev. 09/16) Complaint for a Civil Case

TI.

Iv.

STE Seow AO adh Quy ace of

b. If the defendant is a corporation SQy\n sWa\a Pave © SQrovi 5

The defendant, (name, - owe ‘7,333 Incorporated under

the laws of the State of (name) Ww) a S56 <hw wt 5 , and has its
principal place of business in the State of (name) WAS Cnwun sts

Or is incorporated under the laws of (foreign nation) or cra ,
bas)
2 WWlagscebosehy:

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant. )

and has its principal place of business in (name) .

3. The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of court, because (explain):

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

\WWSEA
V1 ACen tune Shomd Favor sw avd wes NOS WES eh SAR 5
Neayin ss

Te SERA Nee OU MMA VK nok look ak arte aller

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

WD Sees tO QVevaen the RSEA PedsTon

as . “seo rey MOU: mews Poy AR,

pone Ay Weve Su
)

WSOOY ta48 or, € AQCENSE s
PrSe * be Fre to Sinden

MAWAS ated ib Wear 5. RRS et 1 SIR Petes of 5
\ Case 3:21-cv-30020-MGM Document1 Filed 02/08/21 Page 6 of 9
a)
Ss ONE Wed AC Clcawmes Covw)y
\SSKA
3

s Vy e s =
WSC oy AWS Aec? 5° ww VW ove. ConmGin

sw
SS (eve RS >

Me qurd WS Ssh wok FES mony
N ‘AD Cow Vac
. 5 Wes Son ci) 9 q Vas
wine eae NWS 5

3. °
‘AO Tule a a); Fave of S

SHA Vanon
ERG Aes nase
mew Sy ak Wo Oneal on §
oe Ya
Comsed OW ™S MMA Claw Yad Prtswy
e We 3 Peadny SO 2

eK Xs S “QQ
Case 3:21-cv-30020-MGM Document1 Filed 02/08/21 Page 7 of 9
a

Somnus Puctte Scnoals

1) Dewar o€ a Wee Angee Ores ¢

“2 ww eo ow

.. Fave Ao LARK Duslewa

3S, Pesan ay Oy, Go - Q ay)

~~ * % <a
KOSS es FADE Mg IH Hrarecied
INAS

WN \Relaon a ¥e
, ~ & wy AW x> We Gre On Nave ssynan
Case 3:21-¢cv-30020-MGM Document1 Filed 02/08/21 Page 8 of 9

Nr Clow
“IN VelPe€ ConWwnued

SN. See ALM mal EQ
Vask Vis Sy c,8

Svov

“QQ OWeadke

a cald onn\ “LEP Serv CAS

a ag CduveS dcowns

CG, ~~ 22 LO Sw

MARR Ag Oy

YS PYS Ces

PeMmank Sh Pecor \ ds
Yel } Cvo, ae

ments

vn ky

WON
PW AQ Cs
>We) 4 ~ * s DPB ery »
A SAMY en an Ns PM2e/ AWK sos rethe
é \ Wwnnebe d

ws Yn Wey?

' NS OF Ree

and
Case 3:21-cv-30020-MGM Document1 Filed 02/08/21 Page 9 of 9

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

Vv. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk's Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk's Office may result
in the dismissal of my case.

Date of signing: SS ROD \ oe

 

Signature of Plaintiff
Printed Name of Plaintiff’ == \, Ay \ne, Boe
B. For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

Page 5 of 5
